Citation Nr: 1532362	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for the residuals of a proximal phalanx fracture to the right third finger.

2.  Entitlement to service connection for the residuals of a proximal phalanx fracture to the right third finger.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by an Order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in March 2013, which granted a joint motion for remand vacating a March 2012 Board decision and remanding the claim to reopen for additional development to consider whether the Veteran's statements were enough to warrant a medical examination.  The appeal initially arose from an April 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for the residuals of a proximal phalanx fracture to the right third finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied reopening a service connection for the residuals of a proximal phalanx fracture to the right third finger; the Veteran did not appeal.

2.  Evidence added to the record since the August 2006 rating decision raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for the residuals of a proximal phalanx fracture to the right third finger is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim in September 2007.  The bases for the previously denied service connection claim were addressed.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment reports, and statements in support of the claim.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim addressed in this decision would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An August 2006 rating decision denied reopening a service connection claim for the residuals of a proximal phalanx fracture to the right third finger.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The Board finds that the evidence received since the August 2006 rating decision was not previously considered and it raises a reasonable possibility of substantiating the claim.  The Veteran's statements as to his current symptoms of pain could, if the claims were reopened, reasonably result in substantiation of the service connection claim.  Therefore, the claim is reopened.


ORDER

The application to reopen a claim for entitlement to service connection for the residuals of a proximal phalanx fracture to the right third finger is granted.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  Although service connection for the residuals of a fractured proximal phalanx of the third right finger was denied in a November 2002 rating decision based upon X-ray findings in June 2001, the Veteran has asserted that he has symptoms including stiffness, numbness, and loss of grip strength in his right hand as a result of his injury in service.  The Board finds that an additional VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for an appropriate VA examination for an opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has any present chronic residuals of a proximal phalanx fracture to the right third finger that are related to active service.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


